IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41402
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MANUEL CARRIZALES JARAMILLO,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-261-1
                      --------------------
                          July 20, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Manuel Carrizales Jaramillo appeals his jury-trial

conviction for illegal reentry after deportation and

impersonating a United States citizen.   He avers that the

district court erred in failing to instruct the jury on the

defense of duress.

     We have reviewed the record and the briefs on appeal and

hold that the district court did not abuse its discretion in

failing to instruct the jury on the defense of duress.     United

States v. Tannehill, 49 F.3d 1049, 1057 (5th Cir. 1995).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41402
                               -2-

Jaramillo failed to show that he had no reasonable legal

alternative to violating the law.   United States v. Harvey, 897

F.2d 1300, 1304-05 (5th Cir. 1990), overruled on other grounds,

United States v. Lambert, 984 F.2d 658, 661-62 (5th Cir. 1993)(en

banc).

     AFFIRMED.